Title: To Thomas Jefferson from Elijah Griffiths, 11 December 1820
From: Griffiths, Elijah
To: Jefferson, Thomas


Dear Sir,
Philadelphia
December 11–1820
Your much esteemed favour dated May 15– 20: was duly received. It gives me great satisfaction to believe, that I have been thought worthy to be enroled, amongst the number of your friends. The period of our former acquaintance has often recured to my mind with pleasing reflections; and the then portentous state of our national affairs, has since in happier times, greatly increased my confidence in the permanency of our republican system. It is very certain that the misguided, or venal, friends of that system alone can seriously injure it, in the minds of the people. This has been exemplified in the case of our late Governor; the cause has been seriously affected by the executive & Legislative branches of the government, which at our late election, led to considerable changes with a view to reformation, but the practical effects of these changes are yet to be realised.I am sensible that your situation must have been rendered unpleasant & painful, from many soliciting your recommendation to their applications for offices from the President.I have often desired to see your face once more, & that clause in your letter, which says, “I greet with good will my declining health &c” has awakened sensations in my mind, that I shall not attempt to describe. Having a young family to provide for, & a business more laborious than profitable, & increasingly so of late, has confined me pretty closely at home; otherwise I might have had the pleasure of paying you a visit at your peaceful retirement. In addition to the above, at the close of the late war I purchased & improved a property here, on which I have yet to pay $5000 or $6000, the change in business & value of property, has rendered this very burthensome. These circumstances, together with my being unknown to the President & members of the administration; will be accepted as an appology for my troubling you, to interest yourself in my behalf, & also for my applying for an appointment under the Government. I have anticipated much difficulty in obtaining this appointment, from the powerful & prompt interest, that is waiting to be put into opiration, the moment the Bankrupt Law passes, which it is expected to do, in some shape or other, this session.I feel some hopes that the Mesouri question will be gotten rid of, to make room for better business, by the national Legislature. It cannot however be concealed, that there is a plan maturing, to bring into power, an old party under a new name, viz: Enemies of Slavery, for this old party had so wasted by disappointment, grief & despair, that it would have expired through a want of vitality, if some accession of strength could not be acquired, by exciting prejudices predicated upon Geographical & fortuitous distinctions. Slavery will now be the bell, on which the changes will be rung, to bring these new champions of freedom into power: but great will be the disappointment of these new patriots, if  the next candidate for the Presidential chair, should be selected by the Democratic party from any state north of Maryland. Indeed I think this would be the true policy of the party at the next Presidential election, I know the friends of the New-York candidate fear it.I am probably calling your attention from sweet retirement to the unpleasant scenes of party & ambitious strife.I hope your season has been like  ours, which has been the most abundant in agricultural products, that I remember of.On the subject of Banking, I may confident assert, that Pennsylvania has suffered so much within the last 3 years, by her Bank-mania, that she will remember the rod for half a century to come.I have only to reiterate my sincere wishes for your health & happiness, and salute you with constant esteem & respectElijah Griffiths